Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary 
1.	This office action for US Patent application 17/112,304 is responsive to Applicant’s 312 amendment filed on 06/27/2022 following the Notice of Allowance on 04/11/2022. This office action is also responsive to the filed IDS on 04/08/2022 and 06/27/2022. In the 312 amendment, claims 53 and 61 were amended to correct minor informalities. Currently, Claims 53-59 and 61 are pending and are presented for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 04/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.

3.	Further, the information disclosure statement (IDS) submitted on 06/27/2022 was filed after the mailing date of the Notice of Allowance on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s remarks filed on 06/27/2022 have been fully considered and are persuasive. There are no issue(s) remaining.
Allowable Subject Matter
5.	Claims 45-64 remain allowed.


REASONS FOR ALLOWANCE
6.	The Examiner’s statement of reasons for allowance is the same as that presented in the Notice of Allowance (NOA) for now Patent No. US 10,003,817 B2 (Application No. 13/669,380).

Accordingly, for the reasons presented, Claims 45-64 remain allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615. The examiner can normally be reached on Mon - Fri 9 am- 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486